DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a method for manufacturing a pouch film in the reply filed on June 08, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected pouch film, and a secondary battery including the pouch film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 08, 2021.

Information Disclosure Statements
The information disclosure statements submitted on June 19, 2020, October 29, 2020, and January 25, 2020 was filed after the mailing date of the information disclosure statement on September 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douke et al (US 2015/0372263 A1). Hereinafter referred to as Douke.
Regarding claim 1, Douke discloses a method for manufacturing a pouch film (“method for producing a battery packaging material” [0309]), the method comprising: 
applying an adhesive (“laminate… the adhesive layer 2” [0310]) on one surface of a first polymer layer (“laminate with the base material layer 1, the adhesive layer 2… in this order” [0310]); 
depositing metal particles (“metal layer 3” [0310], which “is coated with a dispersion of fine particles” [0100]) on the adhesive (“laminate… the adhesive layer 2 as necessary, and the metal layer 3 laminated in this order (hereinafter, the laminate may be described as a “laminate A”) is formed” [0310]); 

laminating a second polymer layer on one surface of the gas barrier layer (“Then, the sealant layer 4 is laminated on the metal layer 3 of the laminate A” [0315]).
Regarding claim 2, Douke discloses all of the limitations for the method as set forth in claim 1 above, and wherein the first polymer layer is a surface protection layer (“insulation quality” [0081], and “The friction of the base material layer 1 may be reduced” [0087]) that is an outermost layer of the pouch film (“the base material layer 1 is an outermost layer” [0070]), and 
the second polymer layer is a sealant layer (“sealant layer 4” [0104]) that is an innermost layer of the pouch film ([0104]).
Regarding claim 3, Douke discloses all of the limitations for the method as set forth in claim 1 above, and wherein the first polymer layer is a sealant layer ([0082] where the first polymer layer/base material layer of Douke may be made out of a polyester that includes polyethylene terephthalate, and the second polymer layer/sealant layer of Douke may be made of two layers [0126], and may be of the same melting point by satisfying (Tm2--Tm1) = 1 [0157]. Therefore, the second sealant layer may be the same component as the first sealant layer such as “a resin component other than an acid-modified polyolefin” [0133] and “may be the same as that shown above as an example for the sealant layer 4” [0134], which includes a resin of the 
the second polymer layer is a surface protection layer (“acid-modified polyolefin” or “first sealant layer” [0133] where it is known in the art that polyolefins are high tensile and durable materials) that is an outermost layer of the pouch film (“situated on the metal layer side” [0133], which is an outer layer to the second sealant layer).
Regarding claim 4, Douke discloses all of the limitations for the method as set forth in claim 1 above, and wherein the metal particles comprise aluminum (“fine particles of a metal oxide such as aluminum oxide” [0100]).
Regarding claim 6, Douke discloses all of the limitations for the method as set forth in claim 1 above, and wherein during the forming of the gas barrier layer, the heat that is applied to the deposited metal particles has a temperature of 50°C to 200°C (“temperature of the metal layer 3 is about 70 to 200 °C” [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Douke (US 2015/0372263 A1) as applied to claim 1 above, and further in view of Akita et al (US 2014/0255765 A1). Hereinafter referred to as Akita.
Regarding claim 5, Douke discloses all of the limitations for the method as set forth in claim 1 above, but does not disclose wherein each of the metal particles has a diameter of 0.01 µm to 15 µm.
However, Akita discloses a pouch film (“electrochemical cell packaging material” [0012]) that includes layers laminated together, which includes an adhesive layer (“thermally adhesive layer” [0012]) where metal particles are deposited onto (“barrier layer arranged between the base material layer and the thermally adhesive layer” [0012]). Akita teaches wherein each of the metal particles has a diameter of 0.01 m to 15 m (“particles with an average particle diameter of 0.03 µm to 3.0 µm” [0044], which is a diameter range that is within the diameter instant claimed range and is sufficient for a prima facie case of obviousness to exist, according to 
Therefore, it would have been obvious for a person having ordinary skill in the art to add that each of the metal particles has a diameter of 0.01 µm to 15 µm to the method of producing the pouch film of Douke in view of Akita, in order to achieve a method that is optimized for even chemical conversion treatment and increased lamination strength between the gas barrier layer that the metal particles form and the adhesive layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Douke (US 2015/0372263 A1) as applied to claim 1 above, and further in view of Claussen et al (WO 2004035309). Hereinafter referred to as Claussen.
Regarding claim 7, Douke discloses all of the limitations for the method as set forth in claim 1 above, but does not disclose wherein during the forming of the gas barrier layer, the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa.
However, Claussen discloses a method for manufacturing a composite product comprising two layers (pg. 2 – fourth paragraph) in which metal particles are deposited onto (pg. 2 – Example 1), and heat and pressure are applied to sinter the metal particles (“tightly sintered” pg. 2 – fourth paragraph) to form a gas barrier layer (“metal/ceramic composite product with surface tensions which extend deeply into the material in a controlled manner such that crack growth is reliably impeded” pg. 1 – fifth paragraph). Claussen teaches wherein during the prima facie case of obviousness to exist, according to MPEP 2144.05 Section I), and that the resulting composite product showed no delamination of the layers, as well as reduced crack growth (pg. 2 – Example 1).
Therefore, it would have been obvious for a person having ordinary skill in the art to add that the pressure applied to the deposited metal particles during the forming of the gas barrier layer of Douke is 50 MPa to 1000 MPa, in view of Claussen, in order to achieve a gas barrier layer that would not delaminate from adjacent layers and has reduced crack growth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721